Citation Nr: 1225983	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1947 to December 1967. 

This matter is before the Board of Veteran's Affairs (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida. 

In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing was prepared and associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Herbicide exposure during the Veteran's period of active military service has not been established.

2. The Veteran's prostate cancer did not have its onset in active military service, did not manifest to a compensable degree within one year of service separation, and has not otherwise been shown to be related to service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103(A) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board finds that all duty to notify and assist requirements has been satisfied with respect to the claims at hand. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, notice letters were sent to the Veteran in December 2005 and March 2006 informed the Veteran of under 3.159(b)(1), gave examples of the types of evidence the Veteran could submit in support of his claims, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  In addition, an August 2007 notice letter satisfied the notice requirements pursuant to Dingess.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id. 

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and service personnel records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  There is no indication that the Veteran has received treatment through VA.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In the present case, VA examinations are not warranted.  All appropriate development procedures have been completed to determine whether the Veteran was exposed to herbicides while serving in Thailand and Vietnam, including inquiries submitted to the Compensation and Pension Service (C&P Service) and the Joint Services Records Research Center (JSRRC).  Neither the C&P Service nor the JSRRC were able to verify such exposure and herbicide exposure has not otherwise been established.  Moreover, the evidence does not show that the Veteran's prostate cancer manifested in service or for many years thereafter.  Indeed, the Veteran does not claim that these disabilities are related to service other than as a result of his alleged herbicide exposure.  Thus, there is no evidence of a relevant in-service event, injury, or disease or an indication that the Veteran's prostate cancer may be related to service.  See id.  Accordingly, McLendon elements (2) and (3) are not met and therefore VA examinations are not required in order to decide these claims.  See id. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.   The Merits of the Claims

The Veteran contends that he currently suffers from prostate cancer as a result of exposure to herbicide during his active duty service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis.)  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310  (2008).  See also 38 C.F.R. § 3.303(b). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The diseases associated with herbicide exposure for purposes of the presumption are specified by statute and regulation, and include prostate cancer.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure. 

The AOJ placed the C&P Service's "Memorandum for the Record" in the Veteran's claims file.  This memorandum essentially concluded that available Department of Defense (DoD) records did not support the Veteran's reports of herbicide exposure in Thailand.  The memorandum stated, in pertinent part, that only limited testing of tactical herbicides was conducted in Thailand from April to September 1964 at the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  The spray operations and research were conducted by 5 civilian and 5 military personnel and were not located near any U.S. military installations or Royal Thai Air Force bases.  Subsequently, tactical herbicides (such as Agent Orange) were used and stored only in Vietnam.  There were no records of any tactical herbicide storage or use in Thailand other than the limited use during the period from April to September 1964 and base civil engineers in Thailand were not permitted to purchase or apply tactical herbicides.  Any aircraft that conducted tactical herbicide spraying were stationed in Vietnam, not Thailand. 

Non-tactical herbicides (i.e. commercial herbicides) were sporadically used for vegetation control within the fenced perimeters of air bases during the Vietnam Era. Therefore, if a veteran's MOS or unit was one that regularly had contact with the base perimeter (as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter), there was a greater likelihood of exposure to commercial pesticides, including herbicides.  During the period from 1968 to 1975, commercial herbicides were known to have been used along the perimeter of several Royal Thai Air Force bases, including Korat, Takhli, Ubon, and Udorn.  In this case, the Veteran's personnel records establish service at Don Muang.  

VA is thus directed that if evidence shows that a veteran performed duties along the military base perimeter, herbicide exposure should be acknowledged on a facts found or direct basis.  However, if the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides further development is required consistent with the Veterans Benefits Adjudication Manual M21-1MR IV.ii.2.C.10.q ("Manual").

The Veteran contends that his prostate cancer stems from his being exposed to herbicides while on active duty either in Thailand or in Vietnam.  As noted, prostate cancer is presumptively linked to herbicide exposure.  38 C.F.R. § 3.309(e).

According to the Veteran's in-service treatment records, there are no complaints, treatment, or diagnosis of prostate cancer.  The June 1967 separation examination noted the Veteran's prostate was normal.  The Board notes that the Veteran does not claim his prostate cancer started during service but is nevertheless a result of his service.

The Board recognizes the Veteran was diagnosed and treated for prostate cancer.  In August 2009, he was afforded an Agent Orange protocol examination at the VA medical center where he reported his military history.  The VA examiner noted the Veteran was diagnosed with prostate cancer in 2004 and underwent a radical prostatectomy in August 2004.  The VA examiner opined that the Veteran's prostate cancer was "presumptively related to Agent Orange exposure as [V]eteran reports he was on the ground in Vietnam."

The Veteran testified at the April 2011 Board hearing that exposure to Agent Orange in Thailand and Vietnam may have led to his prostate cancer.  He stated that during his military service he was stationed in Don Muang, Thailand, from 1966 to 1967.  The Veteran testified he was an aircraft repairer of C-130s and worked near the perimeter of the base on a daily basis.  He stated he was not aware of Agent Orange around the perimeter at the time.  He also reported that he flew into Vietnam on several occasions to check aircraft instruments and helped load and unload aircrafts.  He stated that he believed the Agent Orange was stored on board the ship he was serving on.  In addition, the Veteran testified he served in Korea in 1953 and/or 1954, however, he did not allege performing duties near the DMZ.

According to the Veteran's service personnel records (which were located and associated with the claims file pursuant to the Board's June 2011 REMAND) he was stationed with the 315th Air Division, Detachment 4 at Don Muang, Thailand, in November 1966.  The Veteran was also awarded with the Vietnam Service Medal (VSM).  However, there is no indication he was in Vietnam.

Regarding his exposure to herbicide in Thailand, the critical question is whether the Veteran's occupation/duties during service exposed him to herbicides in Thailand.  The Board also acknowledged in the June 2011 REMAND that it was unclear as to whether he served in-country in Vietnam including participation in missions, or any other activity.  As such, the RO was requested to contact the appropriate custodian of service department records that might aid in determining whether the Veteran did, in fact, serve in Vietnam. 

Pursuant to the REMAND instructions the Defense Personnel Records Information Retrieval System (DPRIS) stated:

We researched the available November 1966 to September 1967 historical data.  The information states that airlift in Thailand were controlled by the 315th Air Division, Detachment 4, at Don Muang PTAFB, near Bangkok.  However, it does not document the specific duties of an aircraft repairer nor does it mention duties on or near the base perimeters.

Furthermore, correspondence with the Air Force Historical Research Agency, indicates that "[a] careful review of the 315th Air Division official unit histories failed to find any mention of Detachment 4 personnel (located at Don Muang Airfield, Thailand), being deployed to the Republic of Vietnam... Apparently, the Thailand based aircrafts flew inside Thailand."

As a result, the Department of Veterans Affairs Appeals Management Center issued a formal findings in April 2012 that the evidence failed to confirm the Veteran was exposed to herbicides in both Thailand and Vietnam, or that he served in Vietnam.  

Although the Veteran served in the U.S. Air Force during the Vietnam Era at one of the Royal Thai Air Force Bases listed in M21-1 MR, he did not serve as a security policeman, a security patrol dog handler, or as a member of the security police squadron.  Furthermore, the evidence does not otherwise reflect that his assigned duties, as explained above, placed him near the air base perimeters.  Therefore, herbicide exposure in Thailand cannot be conceded based on these facts alone.

Moreover, the C&P Service has addressed contentions that individuals who serviced aircraft were secondarily exposed to herbicide, and has determined that there is no evidence of such secondary exposure during service in Thailand, or of harmful effects even if secondary exposure occurred.  Thus, the Board has no basis on which to support a finding that the Veteran was exposed to herbicides in this case, assuming the factual accuracy of the Veteran's reports of his work and duties while in Thailand.

Regarding the Veteran's claim of serving in Vietnam, since the regulation requires the Veteran to have set foot within land borders of Vietnam for the presumptive service connection to attach, the Board finds that the objective evidence of record as stated above outweighs the Veteran's assertions that he stepped foot on land in Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that a veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to the presumptive connection); see also VAOPGCPREC 27-97 (July 23, 1997).  The Board acknowledges the Veteran's DD Form 214 also notes he Veteran received the Vietnam Service Medal (VSM), among other medals and awards; however, the Federal Circuit held that 'service in Vietnam' will not be presumed based upon a veteran's receipt of the VSM.  See Haas, 525 F.3d at 1174.

Lay evidence concerning types and places of service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence or supporting personnel records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, there is no lack of contemporaneous in-service treatment records or service personnel records, both types of records have been obtained.  While the Veteran is competent to provide lay testimony regarding his whereabouts during his military service, the Board finds this account not credible.  Indeed, no service in Vietnam is noted in the Veteran's contemporaneous service records.  His chronological listing of service does not have an entry for Vietnam.

The Board finds that the objective evidence of record at the time of the Veteran's service outweighs the credibility of his currently reported history of exposure to herbicides.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over three decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]. 

In this case, the Veteran's personnel records fail to show any exposure to herbicides.  The Board finds that the information in the Memorandum is also more probative than the assertions contained in the April 2011 Board hearing statement.  The basis for the Board's findings is that the C&P Service obtained its information from DoD, which has more comprehensive and accurate official records regarding its own use of herbicides and defoliants than do authors and organizations providing conflicting accounts.  See, e.g., Soria v. Brown, 118 F.3d 747, 748 (Fed.Cir.1997); Duro v. Derwinski, 2 Vet. App. 530 (1992) (the service department's decisions on matters within its provenance are conclusive and binding on VA).  Therefore, the Board concludes that the evidence outweighs a finding that the Veteran was exposed to herbicides in service and that he was assigned to duty in Vietnam.

The Veteran has not asserted that his prostate cancer is directly attributed to service outside of his assertion that it was caused by exposure to herbicides.  The Board acknowledges the August 2009 VA Agent Orange examination determined the prostate cancer was related to Agent Orange exposure during service based on the Veteran's reports.

However, the Board finds that the examiner's determination that the Veteran's prostate cancer resulted from Agent Orange exposure is insufficient to support a grant of service connection, because the factual predicate of exposure to Agent Orange is not established.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have previously been found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that the Board may reject medical opinion based on appellant's statement that is contradicted by other facts in record); Black v. Brown, 5 Vet. App. 177 (1993) (holding that the Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises).

The Board emphasizes at this point that this decision does not imply that the Veteran is not sincere.  Although he may sincerely believe that his prostate cancer was the result of his exposure to herbicides in service, as a lay person, he is not competent to render a medical diagnosis or an opinion concerning medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As a result, he is not presumed to have been exposed to herbicides in Thailand or Vietnam.  Further, he has not submitted evidence of actual exposure to herbicides outside of the presumption.  Service connection on a presumptive basis is not warranted.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

Nevertheless, as stated above, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee, 34 F.3d at 1042 (Fed Cir. 1994).

The Veteran has a current diagnosis of prostate cancer, which establishes the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  He has not asserted that his prostate cancer was incurred during his period of active service.  His in-service treatment records are completely negative for any abnormalities related to his prostate or genitourinary system.  His military examinations do not reflect any prostate or other genitourinary problems.  As there is no evidence of an in-service incurrence, the second element of a service connection is not met.  Id.

The Veteran was diagnosed with prostate cancer in 2004, years after his separation from service.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Veteran is not entitled to service connection based on the finding of a chronic disease, or on the basis of continuity of symptomatology, because the most probative evidence of record shows that the Veteran was not diagnosed with prostate cancer in service.  38 C.F.R. § 3.303(b).  

The Board again acknowledges the sincerity of the Veteran's belief that his current prostate cancer is related to his service.  If DoD provides additional information which differs from the information currently known, or if further medical studies disclose a link between such duties as aircraft repairer and later development of prostate cancer, the Veteran is encouraged to again submit his claim, but the current state of medical knowledge and know use of herbicides does not support a grant of service connection, or place the evidence in equipoise, at this time.

The preponderance of the evidence is against the award of service connection for prostate cancer; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.


ORDER

Entitlement to service connection for prostate cancer, secondary to herbicide exposure, is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


